DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 10 recites the broad recitations “at least two layer of liquid crystal cells” in line 2 and “the at least two layers of liquid crystal cells” in lines 5, 8-9, 10-11 and 13-14 and the claim also recites “the display system comprises three layers of liquid crystal cells” in line 16 which is the narrower statement of the range/limitation. 
claim 10 further recites the broad recitation “orthographic projections of the light-transmitting regions in different layers of liquid crystal cells of the at least two layers of liquid 
Claim 11 recites the broad recitations “at least two layers of liquid crystal cells” in line 2 and “the at least two layers of liquid crystal cells” in lines 5, 8-9, and 10-11 and the claim also recites “each liquid crystal cell, except for the n layers of liquid crystal cells… n is an integer greater than or equal to 2” in lines 13 and 17 which is the narrower statement of the range/limitation requiring at least 3 layers of liquid crystal cells. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims. 
Claim 15 recites in lines 5-6 and 12-13 the limitation “the at least two layer of liquid crystal cells” this indefinite in that it is unclear if the limitations are refereeing to all of the liquid crystal cells or a subset thereof. 
Claim 17 recites in lines 8-9 the limitation “wherein in a situation where the display mode, to which the display system needs to be switched, is anti-peep display” this is indefinite in that it is unclear if or if not the display is in anti-peep display mode. 
Claim 17 recites the limitations “each of n layer of the liquid crystal cells” in lines 11-12, “except for the n layer of the liquid crystal cells” in lines 14-15, and “n is an integer greater than or equal to 2” these are indefinite in that it is unclear if the claim is referring to the n layers previously recited in claim 11 from which claim 17 depends or are a separate subset of layers. 

Claim 18 recites the limitation in lines 1-3 “wherein a in a situation where the display system comprises three layers of liquid crystal cells and the display system is used for three-dimensional stereoscopic display” this is indefinite in that it unclear if the system is restricted to three layer of liquid crystal cells or not and unclear if the claim requires a three-dimensional stereoscopic display mode or not and if not its further unclear if the claim requires all the limitations that follow this limitation or not. 
Claim 18 recites the limitations “an intermediate layer” in lines 8-9, “in two layers other than the intermediate layer” in lines 9-10, and “the two layers other than the intermediate layer” in line 12 these limitations are indefinite in that it is unclear if the limitations are referring to the intermediate and two layers introduced in claim 10 or a different subset of the layers. 
Claim 18 recites the limitations “two layers, which are adjacent to each other, on a display surface of the display device” in lines 13-14 this is indefinite in that it is unclear if the limitations are referring to the two adjacent layers and display surface introduced in claim 10 or a different subset of the layers.
Claim 19 recites the limitation in lines 8-9 “wherein in a situation where the display system comprises three layers of liquid crystal cells and the display system is used for anti-peep display” this is indefinite in that it unclear if the system is restricted to three layer of liquid crystal cells or not and unclear if the claim requires an anti-peep display mode or not. 
Claim 20 recites the limitation in line 1 “each layer of liquid crystal cell” this indefinite in that it unclear if the claim is referring to the previous claimed layers of liquid crystal cells or is 
Claim 23 recites in lines 2 and 3 the limitation “the at least two layer of liquid crystal cells” this indefinite in that it is unclear if the limitations are refereeing to all of the liquid crystal cells or a subset thereof. 
Claim 24 recites in line 3 the limitation “the at least two layer of liquid crystal cells” this indefinite in that it is unclear if the limitations are refereeing to all of the liquid crystal cells or a subset thereof. 
For the purpose of examination the claims have been interpreted as:
10. A display system, comprising: a display device,  three layers of liquid crystal cells on a light-emitting side of the display device, and a controller device, 
wherein the display device is configured to display a display picture; 
the  three layers of liquid crystal cells are configured to control an exit angle of light of the display picture; and 
the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the  three layers of liquid crystal cells to control a display mode of the display picture; 
wherein the controller device is configured to control the  three layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and orthographic projections of the light-transmitting regions in two layers of liquid crystal cells of the three layers of liquid crystal cells, which are adjacent to each other, on a 
wherein 

11. A display system, comprising: a display device, at least three layers of liquid crystal cells on a light-emitting side of the display device, and a controller device, 
wherein the display device is configured to display a display picture; 
the at least three layers of liquid crystal cells are configured to control an exit angle of light of the display picture; and
 the controller device is configured to control positions and/or widths of both light- transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least three layers of liquid crystal cells to control a display mode of the display picture;
 wherein the controller device is configured to control n layers of liquid crystal cells of the at least three layers of liquid crystal cells to form the light-transmitting regions and the light- shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and each liquid crystal cell, except for the n layers of liquid crystal cells, is in a completely 
15. (Previously Presented) The display control method according to claim 13, wherein in a situation where the display mode, to which the display system needs to be switched, is three- dimensional stereoscopic display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: 
controlling the electrical signal applied to the respective driving electrodes, so that each of the three layers of liquid crystal cells forms the light-transmitting regions and the light- shielding regions, and the light-transmitting regions and the light-shielding regions are alternately arranged; and 
controlling each liquid crystal cell to switch between a left-eye mode and a right-eye mode at a set frequency, 
wherein in the left-eye mode and the right-eye mode, orthographic projections of the light- transmitting regions in different layers of liquid crystal cells of the three layers of liquid crystal cells on a display surface of the display device do not completely overlap each other.
17. A display control method of the display system according to claim 11, comprising:
receiving a switching instruction from a user and determining the display mode to which the display system needs to be switched; and 
controlling an electrical signal applied to respective driving electrodes of each liquid crystal cell according to the display mode which is determined, to switch the display system to the display mode indicated by the switching instruction, 
 is switched, is anti-peep display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: 
controlling the electrical signal applied to the respective driving electrodes, so that each of the n layers of liquid crystal cells of the at least three layers of liquid crystal cells forms the light- transmitting regions and the light-shielding regions, the light-transmitting regions and the light- shielding regions are alternately arranged, and respective liquid crystal cells, except for the n layers of the liquid crystal cells, are in a completely light-transmitting state,
 wherein overlapping regions are between orthographic projections of the light-transmitting regions in different layers of liquid crystal cells of the at least three layers of liquid crystal cells on a display surface of the display device

18. The display control method according to claim 13, wherein in a situation where the display mode, to which switched, is three-dimensional stereoscopic display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises:
controlling the electrical signal applied to the respective driving electrodes so that respective liquid crystal cells form the light-transmitting regions and the light-shielding regions, and the light-transmitting regions and the light-shielding regions are alternately arranged, 
wherein widths of the light-transmitting regions of a liquid crystal cell in the intermediate layer is larger than widths of the light-transmitting regions of liquid crystal cells in the two layers other than the intermediate layer, widths of the light-shielding regions of the liquid crystal cell in the intermediate layer is larger than widths of the light-shielding regions of the the two layers, which are adjacent to each other, on the display surface of the display device do not completely overlap each other. 
19. A display control method of the display system according to claim 11, comprising: 
receiving a switching instruction from a user and determining the display mode to which the display system needs to be switched; and 
controlling an electrical signal applied to respective driving electrodes of each liquid crystal cell according to the display mode which is determined, to switch the display system to the display mode indicated by the switching instruction, 
wherein in a situation where the display mode, to which the display system is switched, is anti-peep display, controlling the electrical signal applied to the respective driving electrodes of each liquid crystal cell comprises: 
controlling the electrical signal applied to the respective driving electrodes, so that a liquid crystal cell in an intermediate layer to be in a completely light-transmitting state, and that each of liquid crystal cells in two layers other than the intermediate layer comprises the light-transmitting regions and the light-shielding regions, and the light-transmitting regions and the light-shielding regions are alternately arranged, 
wherein orthographic projections of the light-transmitting regions of the liquid crystal cells in the two layers other than the intermediate layer on a display surface of the display device exactly completely overlap each other.
20. The display system according to claim 10, wherein each layer of the three layers of liquid crystal cells comprises: two transparent electrode layers opposite to each other and a liquid crystal layer between the two transparent electrode layers, 

23. The display system according to claim 10, wherein a first set interval is between the display device and the three layers of liquid crystal cells and a second set interval is between adjacent layers of liquid crystal cells of the three layers of liquid crystal cells.
24. The display system according to claim 10, wherein the display device comprises a backlight module and a display panel on a light-emitting side of the backlight module; 
the three layers of liquid crystal cells are on a side of the display panel facing away from the backlight module or between the backlight module and the display panel.
Claims 12, 13, 16, 21, 22, and 25 are rejected due to their dependency. 
Allowable Subject Matter
Claims 10-13 and 15-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, Xu et al. (US Pub. 20130057790) teaches (in figures 12-16) a display system, comprising: a display device (22), three layers of liquid crystal cells (first cell comprising 88, 90, and 92, second cell comprising 96, 98, and 100, and third cell comprising 104, 160, and 108) on a light-emitting side of the display device, and a controller device (112), wherein the display device is configured to display a display picture; the three layers of liquid 
However, the prior art taken alone or in combination fails to teach or fairly suggest a system in which the controller device is configured “to control widths of the light-shielding regions of the liquid crystal cell in the intermediate layer to be larger than widths of the light- shielding regions of the liquid crystal cells in the two layers other than the intermediate layer” in combination with the other required elements of claim 10. 
Regarding claim 11, Xu et al. (US Pub. 20130057790) teaches (in figures 7-11) a display system, comprising: a display device (22), two layers of liquid crystal cells (a first cell comprising 50, 52, and 54 and a second cell comprising 32, 34, and 36) on a light-emitting side 
Xu et al. teaches in a later embodiment (shown in figures 12 and 17-20) forming a display system, comprising: a display device (22), three layers of liquid crystal cells on a light-emitting side of the display device (first cell comprising 88, 90, and 92, second cell comprising 96, 98, and 100, and third cell comprising 104, 160, and 108), and a controller device (130), wherein the display device is configured to display a display picture; the three layers of liquid crystal cells are configured to control an exit angle of light of the display picture (see paragraphs 174 and 178); wherein the controller device is configured to control n layers (“one or more”) of liquid crystal cells of the three layers of liquid crystal cells to form the light-transmitting regions 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the controller is configured such that in a narrow viewing mode each liquid crystal cell, except for the n layers of liquid crystal cells, is in a completely light-transmitting state, and overlapping regions are between orthographic projections of the light-transmitting regions in different layer of the liquid crystal cells of the n layers of liquid crystal cells on a display surface of the display device, wherein n is an integer greater than or equal to 2, in combination with the other required elements of claim 11.
Claims 12, 13, and 15-25 would be allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 8-10 of applicant’s response, filed 05/07/2021, with respect to the rejection(s) of claim(s) 1-9 and 11-17 under 35 U.S.C. 102, 103, and 112 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the pending claims being indefinite as a result of applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ALEXANDER P GROSS/            Examiner, Art Unit 2871